ORFINGER, Chief Judge.
We affirm the action of the trial court dismissing Lashinsky’s suit because we agree that section 701.04, Florida Statutes (1981), does not require a mortgagee to record a satisfaction of judgment following the sale of the mortgaged property by the Clerk of the Court pursuant to the final judgment of foreclosure. The recorded certificate of title and the certificate of sale in the judicial records show that the provisions of the final judgment have been complied with.
AFFIRMED.
COBB and COWART, JJ., concur.